Citation Nr: 1124849	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served in the Merchant Marines and had recognized active military service on ocean-going voyages between October 1942 and August 1945 that were as follows: October 22, 1942 to November 10, 1942; November 24,1942 to January 6, 1943; January 18, 1943 to February 6, 1943; February 7, 1943 to March 8, 1943; April 2, 1943 to May 9, 1943; June 7,1943 to July 6, 1943; March 29, 1944 to September 11, 1944; October 16, 1944 to December 24, 1944; January 23, 1945 to April 9, 1945; May 26, 1945 to July 16, 1945; July 31, 1945 to August 6, 1945; and August 7, 1945 to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15) (2010).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied reopening a claim for service connection for degenerative joint disease of the lumbar spine.  

The current case before the Board has an involved procedural history.  In August 2000, the Board found that new and material evidence had not been submitted to reopen claims for service connection for scoliosis and degenerative joint disease.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In May 2001, the Court ordered that the August 2000 Board decision should be vacated and remanded.  The appeal was returned to the Board where the claims to reopen were again denied in May 2002.  The Court then vacated the Board's decision in April 2003 and remanded the case.  The Board remanded the case for additional development in September 2003 and denied the claims on appeal for a third time in December 2005.  The Veteran appealed the denial of the claim to reopen service connection for degenerative changes of the lumbar spine to the Court, and in March 2007, the Court granted a Joint Motion for Remand (JMR) filed by the parties.  The case returned to the Board in August 2007 when it was remanded for additional development.  At that time, the Board determined that new and material evidence was not required to adjudicate the claim on the merits and the issue on appeal was recharacterized as entitlement to service connection for degenerative changes of the lumbar spine.

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  VA policy is to afford the representative an opportunity to submit a VA form 646 after completing the development directed in a remand and prior to returning an appeal to the Board.  M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  Although the record does not contain a VA Form 646 from the Veteran's representative, the Veteran and his representative were present at a Travel Board hearing in April 2011.  The Veteran and his representative were able to review the new evidence added to the record since the Board's August 2007 remand and provide specific argument and testimony in response to the continued denial of the case prior to the Board's consideration of the appeal.  The Veteran is therefore not prejudiced by the lack of a Form 646 from his representative.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006) (an error is not prejudicial if it did not prevent a claimant from meaningful participation in the adjudication of the claim).

In June 2009, the Veteran was provided a letter addressing VA's duties to notify and assist with the development claims for nonservice-connected pension and entitlement to aid and attendance.  These issues have clearly been raised by the Veteran, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disability, diagnosed as degenerative changes of the lumbar spine, was not present in service or until years thereafter and is not etiologically related to active duty service. 
CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a chronic low back disability due to an injury that occurred during active duty service with the Merchant Marines.  The Veteran testified in April 2011 that he initially injured his back in April 1943, while serving aboard the U.S. Kohala, due to the pitching and rolling of the ship in a storm.  The Veteran also testified that he was unable to adjust to the movement of the ship due to a previous left knee fusion and left leg length discrepancy.  The Board initially notes that service treatment records are not available for review and the log book for the S.S. Kohala does not contain any information pertaining to a storm or injury occurring in April 1943. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

A July 1990 letter from the Veteran's private physician establishes that the Veteran was initially diagnosed with diffuse degenerative changes of the lumbar spine in 1987 based on a X-ray report that also demonstrated scoliosis.  The Veteran was also diagnosed with lumbar spondylosis during VA examinations in March 1994 and July 1995, and has continued to receive treatment for lumbar arthritis at the Seattle VA Medical Center (VAMC) throughout the claims period.  In addition, while service records are not available to document the back injury described by the Veteran, he is competent to report that such an injury occurred.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that there is no evidence of degenerative changes of the back within a year from the Veteran's separation from active service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the lumbar spine pain dates from November 1977 when the Veteran complained of low back pain.  These initial complaints were made more than 20 years after the Veteran's last period of active service.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's degenerative changes of the low back were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also reported a continuity of symptoms since service.  He testified in April 2011 that he experienced the onset of low back pain during service in April 1953 with continuous symptoms to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he testified in April 2011 that he injured his back during service and has experienced continuous back pain since that time, during an earlier hearing conducted in February 1994, the Veteran provided a contradictory history regarding his back pain.  At that time, he testified that his back pain occurred only intermittently following his April 1943 injury.  The Veteran further testified that his back pain resolved after the original injury and would reoccur when he was onboard a ship in bad weather, but he experienced several years at a time without back pain.  
In addition, the Veteran never reported a previous back injury while receiving post-service medical care until after his claim for compensation was received.  The Board finds that the Veteran's statements and history provided in connection with contemporaneous medical treatment are more credible than statements made for compensation purposes more than 20 after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  Furthermore, the Veteran's inconsistent statements regarding the history of his disability also render his current reports not credible.  

The medical evidence also weighs against a finding that the Veteran's degenerative changes of the lumbar spine are related to active duty service.  A VA examiner who physically examined the Veteran and reviewed the claims file in March 1994 and July 1995 concluded that the Veteran's current spinal condition was related to normal aging and wear and tear of the lumbar spine as well as shortness of the left leg extremity following arthrodesis of the left knee.  The examiner specifically found that the Veteran's degenerative changes of the spine were not due to his in-service back injury in 1943.  The VA examiner's medical opinions were rendered following a full and accurate review of the facts of this case, including the Veteran's contentions, and were supported by a well-reasoned basis.  They are therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that a similar finding was also made by the Veteran's VA primary care physician in April 2005.  Following an examination of the Veteran, the VA doctor concluded that his chronic back pain was due in large part to abnormal weight bearing after a left knee fusion.  

In support of his claim, the Veteran submitted a January 1998 letter from his private physician.  The Board finds that this letter is of little probative value as it is inconclusive.  The private physician concluded that the Veteran's degenerative joint disease of the lumbar spine was not directly caused by his service with the Merchant Marines, but then went on to find that the Veteran's chronic low back pain was related to his work on ships from 1943 to 1980.  While the period identified by the physician includes the Veteran's active duty service, it also encompasses a period of more than 30 years following service.  In addition, the private physician also noted that the Veteran's low back pain was also probably related to his fused left knee.  The Board finds that the January 1998 medical opinion from the private physician is inconclusive as it contains contradictory findings and does not contain the required specificity to support the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Therefore, the January 1998 private opinion is clearly outweighed by the probative VA opinions against the claim.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 20 years after his service with the Merchant Marines.  In addition, the weight of the competent evidence of record is against a finding that the Veteran's degenerative changes of the lumbar spine are related to his active duty service.  The Board has considered the Veteran's reported continuity of symptomatology, but has found such statements are not credible and concludes that the weight of the evidence is against a nexus between the current low back disorder and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current appeal for service connection originates from a rating decision that was decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided with a notice letter in September 2008 that met the requirements of the VCAA.  Therefore, he was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including records of VA treatment and private medical records.  The Board notes that records of the Veteran's active duty service are not included in the claims file.  In connection with the Veteran's original claim for service connection, the RO attempted to retrieve the Veteran's Merchant Marines service records from the Pacific Medical Center (PMC).  An October 1991 response from PMC stated that such records dating from 1942 to 1948 were not available either in paper form or microfilm.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran was asked in November 1991 to provide additional details regarding the times and places of his in-service treatment, but he responded in a December 1991 letter stating that he had only been treated by his ship's steward in April 1943.  In response, VA obtained the deck logs of the S.S. Kohala pertaining to the period during which the Veteran claimed he injured his back.  The Board is aware that in situations where service records are not available, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that VA has made reasonable efforts to obtain the Veteran's service records and to search alternative sources for service information.  

The Veteran was also provided proper VA examinations and medical opinions in response to his claim in March 1994 and July 1995.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is denied. 



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


